"All writs and other processes may be served by giving to the defendant or leaving at his abode an attested copy *Page 183 
thereof, and writs of summons and scire facias may also be served by reading the same to the defendant. . . . When the goods or estate of a person are attached, a summons in the form prescribed shall be delivered to the defendant, or left at his abode, with the name and office of the officer serving the same indorsed by him thereon." Pub. Stat., c. 219, ss. 2, 3. The writ in this case is not a writ of summons or scire facias (Pub. Stat., c. 218, ss. 16, 20), but is a writ of attachment (Pub. Stat., c. 218, s. 14), upon which the defendant's property was attached. The statute is explicit, that the service of such a writ shall be made, not by reading the writ or by giving to the defendant an attested copy, but by delivering to the defendant or leaving at his abode a summons in the form prescribed, with the name and office of the officer serving the same indorsed by him thereon. The service was insufficient.
Exceptions sustained.
CARPENTER, J., did not sit: the others concurred.